In an action to recover damages, inter alia, for wrongful termination of employment, (1) the defendant appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered July 13,1993, as, after a nonjury trial, awarded the plaintiff Barbara Kraus $703,250 in damages for past and future earnings and fringe benefits, plus reasonable costs, disbursements, and attorney’s fees on her cause of action under Labor Law § 740, and (2) the plaintiffs cross-appeal, as limited by their notice of appeal and brief, from so much of the same order as (a) dismissed their cause of action for punitive damages, (b) dismissed the plaintiff Barbara Kraus’ cause of action for reinstatement, and (c) reduced the award for lost wages by the income earned by Mrs. Kraus after she was terminated.
Ordered that the appeal and cross-appeal from the order are dismissed, without costs or disbursements.
The appeal and cross-appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action dated September 16, 1994 (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]; see also, Kraus v New Rochelle Hosp. Med. Ctr., 216 AD2d 360 [decided herewith]). Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.